
	
		II
		112th CONGRESS
		1st Session
		S. 1703
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Pryor (for himself,
			 Mr. Bingaman, Ms. Murkowski, Mr.
			 Begich, Mr. Coons,
			 Mr. Burr, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Department of Energy Organization Act to
		  require a Quadrennial Energy Review, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quadrennial Energy Review Act of
			 2011.
		2.FindingsCongress finds that—
			(1)the President’s
			 Council of Advisors on Science and Technology recommends that the United States
			 develop a Government wide Federal energy policy and update the policy regularly
			 with strategic Quadrennial Energy Reviews similar to the reviews conducted by
			 the Department of Defense;
			(2)as the lead
			 agency in support of energy science and technology innovation, the Department
			 of Energy has conducted a Quadrennial Technology Review of the energy
			 technology policies and programs of the Department;
			(3)the Quadrennial
			 Technology Review of the Department of Energy serves as the basis for
			 coordination with other agencies and on other programs for which the Department
			 has a key role;
			(4)a Quadrennial
			 Energy Review would—
				(A)establish
			 integrated, Government wide national energy objectives in the context of
			 economic, environmental, and security priorities;
				(B)coordinate
			 actions across Federal agencies;
				(C)identify the
			 resources needed for the invention, adoption, and diffusion of energy
			 technologies; and
				(D)provide a strong
			 analytical base for Federal energy policy decisions;
				(5)the development
			 of an energy policy resulting from a Quadrennial Energy Review would—
				(A)enhance the
			 energy security of the United States;
				(B)create jobs;
			 and
				(C)mitigate
			 environmental harm; and
				(6)while a
			 Quadrennial Energy Review will be a product of the executive branch, the review
			 will have substantial input from—
				(A)Congress;
				(B)the energy
			 industry;
				(C)academia;
				(D)nongovernmental
			 organizations; and
				(E)the
			 public.
				3.Quadrennial
			 Energy ReviewSection 801 of
			 the Department of Energy Organization Act (42 U.S.C. 7321) is amended to read
			 as follows:
			
				801.Quadrennial
				Energy Review
					(a)DefinitionsIn this section:
						(1)DirectorThe
				term Director means the Director of the Office of Science and
				Technology Policy.
						(2)Federal
				Laboratory
							(A)In
				generalThe term Federal Laboratory has the meaning
				given the term laboratory in section 12(d) of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)).
							(B)InclusionThe
				term Federal Laboratory includes a federally funded research and
				development center sponsored by a Federal agency.
							(3)Interagency
				working groupThe term interagency working group
				means a working group established under subsection (b)(1).
						(4)Quadrennial
				Energy ReviewThe term Quadrennial Energy Review
				means a comprehensive multiyear examination of the energy programs and
				technologies of the Federal Government conducted under this section.
						(b)Interagency
				working group
						(1)Establishment
				of interagency working groupBeginning on February 1, 2013, and
				every 4 years thereafter, the President shall establish an interagency working
				group to coordinate the Quadrennial Energy Review.
						(2)Co-chairpersonsThe
				Secretary and the Director shall be co-chairpersons of the interagency working
				group.
						(3)MembershipThe
				interagency working group shall be comprised of representatives at level I or
				II of the Executive Schedule of—
							(A)the Department of
				Commerce;
							(B)the Department of
				Defense;
							(C)the Department of
				State;
							(D)the Department of
				the Interior;
							(E)the Department of
				Agriculture;
							(F)the Department of
				the Treasury;
							(G)the Department of
				Transportation;
							(H)the Office of
				Management and Budget;
							(I)the National
				Science Foundation;
							(J)the Environmental
				Protection Agency; and
							(K)such other
				Federal organizations, departments, and agencies that the President considers
				to be appropriate.
							(c)Conduct of
				reviewEach Quadrennial Energy Review shall be conducted to
				provide an integrated view of national energy objectives and Federal energy
				policy, including alignment of research programs, incentives, regulations, and
				partnerships.
					(d)Submission of
				Quadrennial Energy Review to Congress
						(1)In
				generalNot later than February 1, 2014, and every 4 years
				thereafter, the Secretary, in cooperation with the Director, shall publish and
				submit to Congress a report on the Quadrennial Energy Review.
						(2)InclusionsThe
				report described in paragraph (1) shall include, at a minimum—
							(A)an integrated
				view of short-, intermediate-, and long-term objectives for Federal energy
				policy in the context of economic, environmental, and security
				priorities;
							(B)anticipated
				Federal actions (including programmatic, regulatory, and fiscal actions) and
				resource requirements—
								(i)to achieve the
				objectives described in subparagraph (A); and
								(ii)to be
				coordinated across multiple agencies;
								(C)an analysis of
				the prospective roles of parties (including academia, industry, consumers, the
				public, and Federal agencies) in achieving the objectives described in
				subparagraph (A), including—
								(i)an analysis, by
				energy use sector, of—
									(I)commercial and
				residential buildings;
									(II)industry;
									(III)transportation;
									(IV)electric power;
				and
									(V)agriculture;
									(ii)requirements for
				invention, adoption, development, and diffusion of energy technologies that are
				mapped onto each of the energy use sectors; and
								(iii)other research
				that inform strategies to incentivize desired actions;
								(D)an assessment of
				policy options to increase domestic energy supplies;
							(E)an evaluation of
				energy storage, transmission, and distribution requirements, including
				requirements for renewable energy;
							(F)an integrated
				plan for the involvement of the Federal Laboratories in energy programs;
							(G)portfolio
				assessments that describe the optimal deployment of resources, including
				prioritizing financial resources for energy programs;
							(H)a mapping of the
				linkages among basic research and applied programs, demonstration programs, and
				other innovation mechanisms across the Federal agencies;
							(I)an identification
				of, and projections for, demonstration projects, including timeframes,
				milestones, sources of funding, and management;
							(J)an identification
				of public and private funding needs for various energy technologies, systems,
				and infrastructure, including consideration of public-private partnerships,
				loans, and loan guarantees;
							(K)an assessment of
				global competitors and an identification of programs that can be enhanced with
				international cooperation;
							(L)an identification
				of policy gaps that need to be filled to accelerate the adoption and diffusion
				of energy technologies, including—
								(i)Federal tax
				policies; and
								(ii)the role of
				Federal agencies as early adopters and purchasers of new energy
				technologies;
								(M)an analysis
				of—
								(i)points of maximum
				leverage for policy intervention to achieve outcomes; and
								(ii)areas of energy
				policy that can be most effective in meeting national goals for the energy
				sector; and
								(N)recommendations
				for executive branch organization changes to facilitate the development and
				implementation of Federal energy policies.
							(e)Executive
				Secretariat
						(1)In
				generalThe Secretary shall provide the Executive Secretariat
				with the necessary analytical, financial, and administrative support for the
				conduct of each Quadrennial Energy Review required under this section.
						(2)CooperationThe
				heads of applicable Federal agencies shall cooperate with the Secretary and
				provide such assistance, information, and resources as the Secretary may
				require to assist in carrying out this
				section.
						.
		
